Case: 5:18-cv-02567-JRA Doc #: 5-5 Filed: 11/07/18 1 of 4. PageID #: 65




           DECL. OF WILLIAM J. BECKER, JR. – EXH. “C”
Case: 5:18-cv-02567-JRA Doc #: 5-5 Filed: 11/07/18 2 of 4. PageID #: 66
Page 2 Case:
       of3   5:18-cv-02567-JRA Doc #: 5-5 Filed: 11/07/18 3 of 4. PageID #: 67



use of its campus and facilities" and is not required "to grant free access to all of its grounds or
buildings." Widmar v. Vincent, 454 U.S. 263, 268 n.5 (1981).

While your letter cites to an unpublished district court opinion from Washington state, the Ninth
Circuit precedent that the district court relied on runs contrary to your assertion that the
University may not consider circumstances attendant to speech as a basis for imposing viewpoint
neutral restrictions:

       The "heckler's veto" concerns raised by the dissent would be troubling in a
       traditional or designated public forum, but they do not carry the same weight in a
       limited public forum. Excluding speech based on an anticipated disorderly or
       violent reaction of the audience is a form of content discrimination, generally
       forbidden in a traditional or designated public forum. In a limited public forum,
       however, what's forbidden is viewpoint discrimination, not content
       discrimination. That does not mean "heckler's veto" concerns have no relevance
       in a limited public forum: A claimed fear of hostile audience reaction could be
       used as a mere pretext for suppressing expression because public officials oppose
       the speaker's point of view. That might be the case, for example, where the
       asserted fears of a hostile audience reaction are speculative and lack substance, or
       where speech on only one side of a contentious debate is suppressed.

Seattle Mideast Awareness Campaign v. King Cty., 781 F.3d 489, 502-03 (9th Cir.2015)
(internal citations/quotations omitted).

In the Sixth Circuit, it is well-established that a public university campus is a limited public
form. See Gilles v. Garland, 281 Fed.Appx. 501 (6th Cir.2008) (holding that the academic quad
of Miami University is a limited public forum); Gilles v. Miller, 501 F.Supp.2d 939 (W.D. Ky.
2007) (holding that Murray State University in Kentucky is a designated, or limited, public
forum). Accordingly, Kent State University may impose reasonable viewpoint neutral
restrictions on speech. The complained-of security costs are consistent with this rule.

The concerns that prompted the University's assessment of security costs for Ms. Bennett's
November 19 event are not "speculative." Nor do they "lack substance." As you know, Ms.
Bennett's recent September 29, 2018 rally on Kent State's campus required a significant law
enforcement presence to ensure the safety of Ms. Bennett, rally attendees, and members of the
University community. Because this event was not sponsored by a student organization, the
University footed a bill of approximately $65,000.00 to provide necessary security. Since that
rally, Ms. Bennett has made various claims on social media that she has received death threats
and other threats of physical violence. Kent State would not be justified in ignoring these threats
or the security needs attendant to Ms. Bennett's previous event as it considers how to best protect
Ms. Bennett, Liberty Hangout, and members of the University community who may participate
in the anticipated November 19 event.
Case: 5:18-cv-02567-JRA Doc #: 5-5 Filed: 11/07/18 4 of 4. PageID #: 68
